DETAILED ACTION

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claims 1 and 8, the prior art neither teaches nor suggests the claimed combination of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16 and 20 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Zhao et al. US 2019/0363048.
Regarding claim 13, Zhao (figures 3A-C) teaches a method, comprising: 
forming a first dielectric layer 313 within a recess (the opening in figure 3A) defined by a second dielectric layer 311;
removing a first portion of the first dielectric layer 313 within the recess (the opening in figure 3A) to define a via opening (it is filled with 325/327); and 
forming a conductive material 325/327 in the via opening (it is filled with 325/327) to define a conductive via 325/327, wherein a first sidewall of the second dielectric layer 311 is spaced apart from a first sidewall of the conductive via 325/327 by a second portion of the first dielectric layer 313 that remains within the recess (the opening in figure 3A) after the first portion of the first dielectric layer 313 is removed.

    PNG
    media_image1.png
    314
    599
    media_image1.png
    Greyscale

With respect to claim 14, Zhao teaches forming an etch stop layer 315 in the recess (the opening in figure 3A) prior to forming the first dielectric layer 313.  Paragraph 0017 of the specification of the application says the etch stop can made of SiN and Zhao paragraph 0041 states the dielectric 315 can be made of SiN therefore 315 can be an etch stop.
As to claim 15, Zhao (figure 3C) teaches removing a first portion of the etch stop layer 315 prior to forming the conductive material 325/327, wherein the first sidewall of the second dielectric layer 311 is spaced apart from the first sidewall of the conductive via 325/327 by a second portion of the etch stop layer 315 that remains within the recess (the opening in figure 3A) after the first portion of the etch stop layer 315 is removed.
In re claim 16, wherein forming the conductive material 325/327 comprises forming the conductive material 325/327 to contact a sidewall of the etch stop layer 315.
Concerning claim 20, Zhao (figure 3C) teaches removing the first portion of the first dielectric layer 313 exposes a conductive line 309, and forming the conductive material 325/327 comprises forming the conductive material 325/327 to contact the conductive line 309.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US 2019/0363048, as applied to claim 13 above.
Pertaining to claim 17, Zhao teaches forming the first dielectric layer 313 comprises forming the first dielectric layer 313 over the second dielectric layer 311, the method comprises removing a third portion of the first dielectric layer 313 over the second dielectric layer 311 to define a first trench, but fails to teach and a fourth portion of the first dielectric layer over the second dielectric layer to define a second trench, and forming the conductive material comprises forming a first portion of the conductive material in the first trench and a second portion of the conductive material in the second trench.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to form and fill a second trench in the invention of Zhao because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 378 (CCPA 1960)).
In claim 18, though Zhao fails to teach the first portion of the conductive material is separated from the second portion of the conductive material by a fifth portion of the first dielectric layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of Zhao because it would be a natural extension of the forming and filling of a second trench defined in claim 17.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 19, though Zhao fails to teach the fifth portion of the first dielectric layer contacts the second portion of the first dielectric layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of Zhao because it would be a natural extension of the forming and filling of a second trench defined in claim 17.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        12/12/22